
	

115 HR 6207 : Democratic Republic of the Congo Democracy and Accountability Act of 2018
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6207
		IN THE SENATE OF THE UNITED STATES
		November 28, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To support democracy and accountability in the Democratic Republic of the Congo, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Democratic Republic of the Congo Democracy and Accountability Act of 2018. 2.Sense of Congress (a)In generalIt is the sense of Congress that—
 (1)the Democratic Republic of Congo has historically faced election-related political instability, endemic corruption, armed conflict, gross human rights abuses, and humanitarian crises, which destabilizes the region and causes massive human suffering;
 (2)the United States has provided billions of dollars to help stabilize the Democratic Republic of the Congo, including through humanitarian aid, development assistance, and support for peacekeeping operations, since the end of the civil and regional war in 2003;
 (3)the stability of the Democratic Republic of the Congo is a strategic priority for the United States on the African continent and it is in the national security interest of the United States to support accountable governance in the Democratic Republic of Congo;
 (4)United States policy with respect to the Democratic Republic of Congo should focus on helping the country become more stable and democratic, including through supporting legitimate state authority, such that the Government of the Democratic Republic of Congo is better able to respond to and provide for the basic needs of its citizens and live in peaceful coexistence with its neighbors;
 (5)the Government of the Democratic Republic of Congo should comply with all obligations under its Constitution, the International Covenant on Civil and Political Rights ratified on November 1, 1976, and the December 2016 Saint Sylvestre agreement brokered by the Congolese Conference of Catholic Bishops, by—
 (A)immediately lifting restrictions on the freedoms of assembly, expression, and association; (B)releasing all political prisoners, including those detained for peacefully exercising their rights;
 (C)ensuring that state security forces protect the rights of peaceful demonstrators; (D)bringing to justice security force personnel accused of serious abuses against citizens, including against protesters or opposition supporters; and
 (E)allowing private media outlets to operate freely; (6)the United States should continue to support efforts to hold free, fair, and democratic elections in the Democratic Republic of the Congo, including by supporting the completion of an inclusive, transparent voter registration process and civic education, preventing or mitigating violence, and facilitating credible election observation by the African Union, the Southern African Development Community, and other appropriate civil society entities.
 (b)Sense of Congress on humanitarian assistance for the people of the Democratic Republic of the CongoIt is the sense of Congress that the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, should continue to provide humanitarian and development assistance to the people of the Democratic Republic of the Congo through credible and independent nongovernmental organizations, including local partners, human rights organizations, women-led organizations, and faith-based or non-faith-based organizations. In providing such assistance, the Secretary and Administrator should prioritize—
 (1)promoting partnerships with organizations that have had a long-term presence in the country and have achieved measurable impact, including by building the capacity of local partners, human rights organizations, women-led organizations, or faith-based or non-faith-based organizations to address local needs;
 (A)placing the country on a trajectory toward ending the need for foreign assistance; and (2)evaluating the comparative merits of grants, cooperative agreements, contracts, and other methods for providing foreign assistance.
				(c)Sense of Congress on support for democratic governance and conflict mitigation mechanisms in the
 Democratic Republic of the CongoIt is the sense of Congress that the Secretary of State and the Administrator of the United States Agency for International Development should—
 (1)continue to— (A)support long-term peace and stability in the Democratic Republic of the Congo by strengthening democratic institutions and promoting respect for the rule of law at the national, provincial, and local levels;
 (B)support the capacity of civil society actors to promote transparency, accountability, freedom of expression, and anti-corruption efforts;
 (C)support conflict prevention and mitigation activities where appropriate, particularly in the Kasai region, the Tanganyika Province, the North and South Kivu Provinces, and the Ituri Province; and
 (D)work to address the root causes of chronic violence and fragility, with a focus on youth empowerment, education, and the promotion of justice and accountability mechanisms; and
 (2)seek to work directly with and through credible, independent, nongovernmental organizations, including local partners, human rights organizations, women-led organizations, and faith-based or non-faith-based organizations, to—
 (A)defend internationally recognized democratic rights; (B)support freedom of expression, including through media broadcasting;
 (C)combat public corruption; and (D)improve the transparency and accountability of governing institutions in the Democratic Republic of the Congo.
 3.Support for efforts at the United Nations on the Democratic Republic of the CongoThe President should instruct the Permanent Representative of the United States to the United Nations to use the voice, vote, and influence of the United States at the United Nations to—
 (1)emphasize the importance of implementing the December 2016 Saint Sylvestre agreement to the Government of the Democratic Republic of the Congo, including the need to lift restrictions on the freedoms of assembly, expression, and association, and the need to conduct free, fair, and democratic elections;
 (2)keep the humanitarian and political crisis in the Democratic Republic of the Congo on the regular agenda of the United Nations Security Council until the completion of a peaceful transfer of power through free, fair, and democratic elections;
 (3)ensure that the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo has an appropriately focused mandate tailored to security and governance conditions on the ground with a particular focus on civilian protection, and that the mission has sufficient means, including specialized personnel and effective leadership, to execute its mandate; and
 (4)improve Member states’ implementation of United Nations Security Council-imposed sanctions on individuals and entities violating the United Nations arms embargo, threatening the peace and security of the Democratic Republic of the Congo, engaging in human or resource trafficking, or perpetrating gross human rights violations in the Democratic Republic of the Congo.
			4.Codification of sanctions relating to the Democratic Republic of the Congo
 (a)In generalUnited States sanctions provided for in Executive Order 13671 (79 Fed. Reg. 39947; relating to taking additional steps to address the national emergency with respect to the conflict in the Democratic Republic of the Congo) and Executive Order 13413 (71 Fed. Reg. 64103; relating to blocking property of certain persons contributing to the conflict in the Democratic Republic of the Congo), as amended by Executive Order 13671 (79 Fed. Reg. 39947; relating to taking additional steps to address the national emergency with respect to the conflict in the Democratic Republic of the Congo), as in effect on the day before the date of the enactment of this Act, shall remain in effect for the 5-year period beginning on such date of enactment unless the President determines and certifies to the appropriate congressional committees that the Government of the Democratic Republic of the Congo—
 (1)is making significant progress towards holding free and fair elections and respecting the freedoms of press, expression, and assembly, as described in the December 2016 Saint Sylvestre agreement and in United Nations Security Council Resolution 2348 (2017); or
 (2)has held free and fair presidential elections in accordance with the Constitution of the Democratic Republic of the Congo and a democratically elected President has been sworn in and taken office.
 (b)Rule of constructionNothing in this section may be construed to limit the authorities of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
 (c)List of senior political figuresNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of each senior foreign political figure, as such term is defined in section 1010.605 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), of the Government of the Democratic Republic of the Congo.
 (d)Additional sanctions determination requiredNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report listing each person included in the list required by subsection (c) that the President determines meets the criteria to be sanctionable pursuant to one or more of the following:
 (1)Executive Order 13671 (79 Fed. Reg. 39947; relating to taking additional steps to address the national emergency with respect to the conflict in the Democratic Republic of the Congo).
 (2)Executive Order 13413 (71 Fed. Reg. 64103; relating to blocking property of certain persons contributing to the conflict in the Democratic Republic of the Congo).
 (3)Executive Order 13818 (82 Fed. Reg. 60839; relating to blocking the property of persons involved in serious human rights abuse or corruption).
 (4)Paragraph (3) or (4) of section 1263(a) of the National Defense Authorization Act for fiscal year 2016 (22 U.S.C. 2656 note).
 (e)Report on human rights abuses and corruption in the Democratic Republic of the CongoNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report describing each of the following:
 (1)The extent to which government officials in the Democratic Republic of the Congo, including members of the military and security services, are responsible for or complicit in human rights abuses against civilians, including by deliberately impeding humanitarian access to civilians.
 (2)The methods used to transfer and conceal financial assets of senior officials of the Government of the Democratic Republic of the Congo that are acquired through acts of corruption.
 (3)United States actions to combat such corruption, which could include the issuance of a FinCEN Advisory by the Department of the Treasury or the imposition of targeted sanctions.
 (4)To what extent and in what manner such corruption threatens the security of the surrounding region or United States national security interests.
 (5)Any assistance provided by the United States to facilitate oversight, transparency, and adherence to due diligence and accountability measures within the Democratic Republic of the Congo’s minerals, forestry, and agribusiness sectors.
				(f)Form; public availability
 (1)FormThe list required by subsection (c) and the reports required by subsections (d) and (e) shall be submitted in unclassified form but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of the report required by subsection (e) shall be published on a publicly available website of the Department of State.
 (g)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
				
	Passed the House of Representatives November 27, 2018.Karen L. Haas,Clerk
